IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


HILDA CID, RESPONDNET                    : No. 17 EAL 2017
                                         :
                                         :
           v.                            : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
ERIE INSURANCE GROUP AKA ERIE            :
INSURANCE EXCHANGE A/K/A ERIE            :
INSURANCE COMPANY,                       :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.